Citation Nr: 1636280	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-09 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for bilateral hearing loss.

2.  Service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD and/or in-service exposure to Agent Orange.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability, to include as secondary to service-connected PTSD.

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a bilateral wrist injury.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic skin disability.
7.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to December 1968, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2011 and June 2012.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge.

In light of the evidence presented, the Board has recharacterized the Veteran's claims for service connection for "intermittent constipation," a "bilateral wrist injury," and degenerative arthritis of the bilateral knees as claims to reopen the Veteran's previously denied claims for service connection for a "gastrointestinal disorder," "residuals of a bilateral wrist injury," and a "bilateral knee disability," as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board acknowledges that the RO denied the Veteran's claim of service connection for COPD in its June 2012 rating decision and he subsequently filed a timely February 2013 notice of disagreement with this determination, but did not perfect his appeal.  However, during the Veteran's April 2016 hearing, the Veteran presented testimony on this matter.  Thus, the Board accepts this issue as within its appellate jurisdiction.  Evans v. Shinseki, 25 Vet. App. 7 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe than an appeal was perfected).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for bilateral hearing loss, sleep apnea, COPD, a gastrointestinal disability, residuals of a bilateral wrist injury, and a chronic skin disability; and whether new and material evidence has been presented to reopen a claim for service connection for a bilateral knee disability.


FINDINGS OF FACT

1.  In August 2007, the RO denied the Veteran's claims of entitlement to service connection for a chronic intestinal disorder, a bilateral wrist injury, and a chronic skin disorder, among other conditions; the Veteran did not perfect his appeal as to these claims.

2.  Evidence added to the record since the August 2007 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for a gastrointestinal disability, residuals of a bilateral wrist injury, and 
a chronic skin disability.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and thus, the criteria for reopening claims of entitlement to service connection for a gastrointestinal disability, residuals of a bilateral wrist injury, and a chronic skin disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen: a Gastrointestinal Disability, Residuals of a Bilateral Wrist Injury, and a Chronic Skin Disability

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in an August 2007 rating decision, the RO denied claims for service connection for a chronic intestinal disorder, a bilateral wrist injury, and a chronic skin disorder, among other conditions.  The RO explained that the claim for service connection for a chronic intestinal disorder was denied because although the Veteran's service treatment records (STRs) show that he had treatment for functional gastrointestinal syndrome during service, the STRs and post-service treatment records do not show that the Veteran has any permanent residuals or a chronic intestinal disorder.  With regard to his claimed bilateral wrist injury, the RO explained that the claim was denied because the STRs are silent as to any treatment or diagnosis of such a condition during service.  Lastly, with regard to the Veteran's claimed chronic skin disorder, the RO denied the claim for service connection on the grounds that the Veteran's STRs are silent as to any treatment or diagnosis of such a condition during service.

Review of the record reveals that the Veteran submitted a timely notice of disagreement with the August 2007 rating decision in August 2008, but failed to perfect his appeal; thus, this rating decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302 (2015); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

Gastrointestinal Disability

Evidence in the record as of August 2007 includes a December 1968 separation examination report that indicates that all relevant body systems were normal upon his separation from service, and the Veteran's original April 2007 claim for service connection in which he reported in-service onset for his gastrointestinal, wrist, and skin disabilities.

Evidence in the record as of August 2007 also includes STRs that document an impression of "functional [gastrointestinal] syndrome"; multiple reports documenting a March 1969 post-service VA examination during which it was noted that the Veteran had stomach troubles that pre-dated his entry into service and a diagnosis of scarring deformity of the duodenal bulb with no evidence or active ulceration at that time; and VA treatment records that document a history of abdominal bloating, stomach ulcer, and gastroesophageal reflux disease.  The relevant post-August 2007 evidence includes an April 2016 "Nexus Statement" from VA physician Dr. D.S. who indicated that the Veteran has a current stomach disability due to medication used to treat his service-connected PTSD.

As noted previously, the RO denied the Veteran's original claim for service connection for a gastrointestinal disability in August 2007 because there was no evidence of permanent residuals or a chronic intestinal disorder.  The Board finds that the April 2016 statement from Dr. D.S. indicates that the Veteran may have a chronic stomach disability and triggers VA's duty to provide an examination and obtain an opinion regarding the etiology of that condition.  Thus, the Board finds that the April 2016 statement is both new and material, and the claim for service connection for a gastrointestinal disability must be reopened.

Residuals of a Bilateral Wrist Injury

With regard to the Veteran's claimed wrist disability, the Board notes that the evidence of record as of August 2007 includes March 1969 VA examination reports that indicate that the Veteran sustained a right wrist injury during service in October 1968, had right wrist pain at the time of the examination, and had no limitation or complaint regarding his left wrist at the time of the examination.  The pre-August 2007 record also includes VA treatment records that document a history of joint pain.

The Board notes that, in August 2007, the Veteran submitted a letter that was not of record when the August 2007 rating decision was issued and in which he reported that he was treated by medics for a wrist injury during his combat service in Vietnam.
As noted previously, the RO denied the Veteran's original claim for service connection for a wrist disability in August 2007 because the STRs were silent as to any treatment or diagnosis of such a condition during service.  Thus, the Board finds that the Veteran's August 2007 statement regarding in-service treatment relates to an unestablished fact necessary to substantiate the claim.  Further, pursuant to Shade, this evidence triggers VA's duty to assist by providing an examination and obtaining a medical opinion to determine the likely etiology of the Veteran's claimed wrist disability.  Thus, the claim for service connection for residuals of a wrist injury is reopened.

Chronic Skin Disability

Lastly, with regard to the Veteran's claimed skin disability, the Board notes that the evidence of record as of August 2007 includes March 1969 VA examination reports that indicate that the Veteran had a skin condition (fungus of arms and legs) during service that resolved.  Similar to his reports regarding his wrists, the Veteran reported in his August 2007 statement, which was received by VA after the August 2007 rating decision was issued, that he was treated by medics for a skin condition during his combat service in Vietnam.

As noted previously, the RO denied the Veteran's original claim for service connection because the STRs were silent as to any treatment or diagnosis of a skin condition during service.  Thus, the Board finds again that the Veteran's August 2007 statement regarding in-service treatment relates to an unestablished fact necessary to substantiate the claim and triggers VA's duty to assist by providing an examination and obtaining a medical opinion to determine the likely etiology of the Veteran's claimed disability.  Thus, the claim for service connection for a chronic skin disability is reopened.



ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a gastrointestinal disability is granted.

New and material evidence having been submitted, reopening of the claim for service connection for residuals of a bilateral wrist injury is granted.

New and material evidence having been submitted, reopening of the claim for service connection for a chronic skin disability is granted.


REMAND

A remand is necessary so that VA may provide examinations and obtain outstanding, pertinent medical records.

Service Connection for Bilateral Hearing Loss

In January 2011, VA provided an audiology examination during which a VA examiner opined that it is less likely as not that the Veteran's current hearing loss was caused by or is the result of in-service noise trauma.  In support of this opinion, the examiner noted that the Veteran's induction and separation audiograms indicate normal hearing, bilaterally, and that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology, there is no sufficient scientific basis to account for the existence of delayed-onset hearing loss.  The examiner reported that the IOM did not rule out that delayed-onset hearing loss might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there is no reasonable basis for delayed-onset hearing loss.

The Board assigns little probative value to the January 2011 medical opinion, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's current hearing loss is not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Thus, the Board finds that the January 2011 opinion is inadequate and another opinion should be obtained on remand.

Service Connection for Sleep Apnea and COPD

The Veteran has asserted that he developed his currently diagnosed sleep apnea and COPD secondary to his service-connected PTSD.  More specifically, he asserts that he developed sleep apnea and COPD due to medications that he takes to treat his service-connected PTSD.  He also testified during his April 2016 Board hearing that he believes that his COPD is related to his in-service exposure to the herbicide Agent Orange.

In October 2013, VA received a Mayo Clinic article from the Veteran in which it is noted that obstructive sleep apnea may be worsened by certain medications.  In addition, in November 2013 and April 2016, Dr. D.S. opined that the Veteran's PTSD medications contribute to his sleep apnea.  Further, in his April 2016 statement, Dr. D.S. opined that it is at least as likely as not that the Veteran's COPD was caused by or is the result of his exposure to smoke in combat.  However, a VA examiner concluded in June 2012 that the Veteran's sleep apnea and COPD were not caused by or the result of PTSD.  

Review of the record reveals that neither Dr. D.S.'s nor the January 2012 examiner's opinions were supported by rationale; thus, the Board finds that VA must obtain adequate medical opinions regarding the etiology of the Veteran's sleep apnea and COPD on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).

Service Connection for a Gastrointestinal Disability, Residuals of a Bilateral Wrist Injury, and a Chronic Skin Disability

In light of the Board's decision to reopen the claims for service connection for a gastrointestinal disability, residuals of a bilateral wrist injury, and a chronic skin disability, the Board finds that VA must provide an examination and obtain a medical opinion regarding the likely etiology of these conditions.

Reopen Claim for Service Connection for a Bilateral Knee Disability

In October 2008, the Veteran authorized VA to request records of his treatment for a bilateral knee condition by non-VA physician Dr. J.M.R. during the period 1998 to 2007.  Following VA's request for records from this provider in October 2008 and November 2008, treatment records dated in December 2007 and January 2008 were associated with the claims file.  Notably, the record does not indicate whether records of the Veteran's treatment during the period 1998 to 2007 are unavailable.  As these records are relevant to his claim, the Board finds that VA should make reasonable efforts to obtain these treatment records on remand, or otherwise indicate that these records are not available.

Additionally, in an August 2007 statement and an August 2008 notice of disagreement, the Veteran reported that he has been treated at VA facilities in Bay Pines, Gainesville, and Orlando since his separation from service in December 1968.  Based on these reports and review of the record, the Board finds that the VA treatment records that have been associated with the Veteran's claims file are incomplete.  These records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of the Veteran's treatment at VA facilities in the following areas since December 1968: Bay Pines, Florida; Gainesville, Florida; and Orlando, Florida.  In addition, obtain or ask the Veteran to authorize VA to obtain records of his treatment by Dr. J.M.R. for a bilateral knee disability during the period 1998 to 2007.  Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Bilateral Hearing Loss: Obtain an opinion regarding the claim for service connection for bilateral hearing loss.  The claims file must be made available to, and reviewed by, the reviewing clinician.

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during service or within one year of the Veteran's separation from active service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that bilateral hearing loss was caused or aggravated by the Veteran's period of active service, to include the Veteran's in-service exposure to loud noise during combat.  In offering this opinion, the clinician should note that the Veteran's exposure to such noise during service has been conceded.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

3.  Sleep Apnea: Obtain an opinion regarding the claim for service connection for sleep apnea.  The claims file must be made available to, and reviewed by, the reviewing clinician.

   (a) First, provide an opinion as to whether it is at least as likely as not that sleep apnea had its onset during service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that sleep apnea was caused or aggravated by the Veteran's period of active service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that sleep apnea was caused or aggravated by the Veteran's PTSD or medications the Veteran uses to treat his PTSD.  In providing the requested opinion, the clinician is asked to comment on the Mayo Clinic article that the Veteran submitted in October 2013 and in which it is noted that obstructive sleep apnea may be worsened by certain medications; and VA physician Dr. D.S.'s November 2013 opinion that the Veteran's PTSD medications contribute to his sleep apnea.  If aggravation is found, the clinician must provide a baseline level of severity of the Veteran's sleep apnea prior to aggravation by PTSD or medications used to treat PTSD.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

4.  COPD: Obtain an opinion regarding the claim for service connection for COPD.  The claims file must be made available to, and reviewed by, the reviewing clinician.  All necessary tests should be done and all findings should be reported in detail.  

   (a) First, provide an opinion as to whether it is at least as likely as not that COPD had its onset during service.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that COPD was caused or aggravated by the Veteran's period of active service, to include the Veteran's exposure to herbicides and reported exposure to smoke during combat.  In providing the requested opinion, the clinician is asked to comment on VA physician Dr. D.S.'s April 2016 opinion that it is at least as likely as not that the Veteran's COPD was caused by or is the result of his exposure to smoke in combat.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that COPD was caused or aggravated by the Veteran's PTSD or medications the Veteran uses to treat his PTSD.  If aggravation is found, the clinician must provide a baseline level of severity of the Veteran's COPD prior to aggravation by PTSD or medications used to treat PTSD.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

5.  Gastrointestinal Disability: Provide a VA examination with regard to the claim for service connection for a gastrointestinal disability.  The claims file must be made available to, and reviewed by, the examiner.  All necessary tests should be done and all findings should be reported in detail.

   (a) First, identify the Veteran's current gastrointestinal disability.  For each identified gastrointestinal disability, state whether the condition clearly and unmistakably existed prior to the Veteran's period of active service.
   
   (b) Second, for each identified gastrointestinal disability that existed prior to service, indicate the likelihood that the condition worsened during service.  In doing so, state whether there is clear and unmistakable evidence that the condition was not aggravated by service.
   
   (c) Third, for each identified gastrointestinal disability that did not pre-exist service, provide an opinion as to whether it is at least as likely as not that the condition had its onset during service or is related to any in-service disease or injury.
   
   (d) Fourth, provide an opinion as to whether it is at least as likely as not that any identified gastrointestinal disability was otherwise caused or aggravated by the Veteran's period of active service. 
   
   (e) Fifth, provide an opinion as to whether it is at least as likely as not that any identified gastrointestinal disability was caused or aggravated by the Veteran's PTSD or medications the Veteran uses to treat his PTSD.  In providing this opinion, address VA physician Dr. D.S.'s April 2016 treatment note that indicates that the Veteran has a stomach condition that is related to medications that the Veteran has taken to treat his PTSD.  If aggravation is found, the clinician must provide a baseline level of severity of the Veteran's gastrointestinal disability prior to aggravation by PTSD or medications used to treat PTSD.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

6.  Residuals of a Bilateral Wrist Injury: Provide a VA examination with regard to the claim for service connection for residuals of a bilateral wrist disability.  The claims file must be made available to, and reviewed by, the examiner.  All necessary tests should be done and all findings should be reported in detail.  

   (a) First, identify the Veteran's current wrist disability.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that any identified wrist disability had its onset during service or within one year of the Veteran's separation from active service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that any identified wrist disability was caused or aggravated by the Veteran's period of active service.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

7.  Chronic Skin Disability: Provide a VA examination with regard to the claim for service connection for a chronic skin disability.  The claims file must be made available to, and reviewed by, the examiner.  All necessary tests should be done and all findings should be reported in detail.  

   (a) First, identify the Veteran's current skin conditions.
   
   (b) Second, provide an opinion as to whether it is at least as likely as not that any identified skin disability had its onset during service or within one year of the Veteran's separation from active service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that any identified skin disability was caused or aggravated by the Veteran's period of active service.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

8.  Next, review the medical examination reports and opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

9.  After completion of all of the above and any other development deemed necessary, readjudicate the claims on appeal.  If any benefits remain denied, send the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


